UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-22104 Boston Financial Tax Credit Fund Plus, A Limited Partnership (Exact name of registrant as specified in its charter) Massachusetts04-3105699 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 101 Arch Street, Boston, Massachusetts02110-1106 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code(617) 439-3911 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated Filer Non-accelerated filer(Do not check if a smaller reporting company)Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX . BOSTON FINANCIAL TAX CREDIT FUND PLUS, A Limited Partnership TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page No. Item 1.Financial Statements Balance Sheets – June 30, 2010 (Unaudited) and March 31, 2010 (Audited) 1 Statements of Operations (Unaudited) - For the Three Months Ended June 30, 2010 and 2009 2 Statement of Changes in Partners' Equity (Deficiency) (Unaudited)- For the Three Months Ended June 30, 2010 3 Statements of Cash Flows (Unaudited)- For the Three Months Ended June 30, 2010 and 20094 Notes to the Financial Statements (Unaudited)5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Items 1-6 14 SIGNATURE 15 CERTIFICATIONS 16 BOSTON FINANCIAL TAX CREDIT FUND PLUS, A Limited Partnership BALANCE SHEETS June 30, 2010 (Unaudited) and March 31, 2010 (Audited) Assets June 30 March 31 Cash and cash equivalents $ $ Investments in Local Limited Partnerships (Note 1) Other investments (Note 2) - Other assets Total Assets $ $ Liabilities and Partners' Equity Due to affiliate $ $ Accrued expenses Total Liabilities General, Initial and Investor Limited Partners' Equity Total Liabilities and Partners' Equity $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND PLUS, A Limited Partnership STATEMENTS OF OPERATIONS For the Three Months Ended June 30, 2010 and 2009 (Unaudited) Revenue: Investment $ $ Accretion of Original Issue Discount (Note 2) Cash distribution income Total Revenue Expense: Asset management fees, affiliate General and administrative (includes reimbursements to an affiliate in the amount of $27,783 and $23,406 in 2010 and 2009, respectively) Amortization Total Expense Loss before equity in income of Local Limited Partnerships and gain on sale of investments in Local Limited Partnerships ) ) Equity in income of Local Limited Partnerships (Note 1) - Gain on sale of investments in Local Limited Partnerships - Net Income (Loss) $ ) $ Net Income (Loss) allocated: General Partners $ ) $ ) Class A Limited Partners ) Class B Limited Partners $ ) $ Net Income (Loss) per Limited Partner Unit Class A Unit (34,643 Units) $ ) $ Class B Unit (3,290 Units) $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND PLUS, A Limited Partnership STATEMENT OF CHANGES IN PARTNERS' EQUITY (DEFICIENCY) For the Three Months Ended June 30, 2010 (Unaudited) Investor Investor Initial Limited Limited General Limited Partners, Partners, Partners Partner Class A Class B Total Balance at March 31, 2010 $ Cash distributions - - - ) ) Net Income (Loss) ) - ) ) Balance at June 30, 2010 $ ) $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND PLUS, A Limited Partnership STATEMENTS OF CASH FLOWS For the Three Months Ended June 30, 2010 and 2009 (Unaudited) Net cash used for operating activities $ ) $ ) Net cash provided by investing activities Net cash used for financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND PLUS, A Limited Partnership NOTES TO THE FINANCIAL STATEMENTS (Unaudited) The unaudited financial statements presented herein have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America.These statements should be read in conjunction with the financial statements and notes thereto included with the Fund’s Form 10-K for the year ended March 31, 2010.In the opinion of the Managing General Partner, these financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Fund’s financial position and results of operations.The results of operations for the periods may not be indicative of the results to be expected for the year. The Managing General Partner has elected to report results of the Local Limited Partnerships on a 90 day lag basis because the Local Limited Partnerships report their results on a calendar year basis.Accordingly, the financial information of the Local Limited Partnerships that is included in the accompanying financial statements is as of March 31, 2010 and 2009 and for the three months then ended. Generally, profits, losses, tax credits and cash flow from operations are allocated 99% to the Limited Partners and 1% to the General Partners.Net proceeds from a sale or refinancing will be allocated 95% to the Limited Partners and 5% to the General Partners, after certain priority payments. The General Partners may have an obligation to fund deficits in their capital accounts, subject to limits set forth in the Partnership Agreement.However, to the extent that the General Partners’ capital accounts are in a deficit position, certain items of net income may be allocated to the General Partners in accordance with the Partnership Agreement. 1.Investments in Local Limited Partnerships The Fund has limited partnership interests in six Local Limited Partnerships which were organized for the purpose of owning and operating multi-family housing complexes, all of which are government-assisted. The Fund's ownership interest in each Local Limited Partnership is 99%.The Fund may have negotiated or may negotiate options with the local general partners to purchase or sell the Fund’s interests in the Local Limited Partnerships at the end of the Compliance Period at nominal prices.In the event that Properties are sold to a third party, or upon dissolution of the Local Limited Partnerships, proceeds will be distributed according to the terms of each Local Limited Partnership agreement. The following is a summary of investments in Local Limited Partnerships at June 30, 2010 and March 31, 2010: June 30 March 31 Capital contributions and advances paid to Local Limited Partnerships and purchase price paid to withdrawing partners of Local Limited Partnerships $ $ Cumulative equity in losses of Local Limited Partnerships (excluding cumulative unrecognized losses of $2,011,869 and $1,922,197 at June 30 and March 31, respectively) ) ) Cumulative cash distributions received from Local Limited Partnerships ) ) Investments in Local Limited Partnerships before adjustments Excess investment costs over the underlying assets acquired: Acquisition fees and expenses Cumulative amortization of acquisition fees and expenses ) ) Investments in Local Limited Partnerships before valuation allowance Valuation allowance on investments in Local Limited Partnerships ) ) Investments in Local Limited Partnerships $ $ BOSTON FINANCIAL TAX CREDIT FUND PLUS, A Limited Partnership NOTES TO THE FINANCIAL STATEMENTS (continued) (Unaudited) 1.Investments in Local Limited Partnerships (continued) During the three months ended June 30, 2009, $74,990 was reimbursed from one Local Limited Partnership related to advances made in previous years.The Fund has also recorded a valuation allowance for its investments in certain Local Limited Partnerships in order to appropriately reflect the estimated net realizable value of these investments. The Fund’s share of the net losses of the Local Limited Partnerships for the three months ended June 30, 2010 and 2009 is $86,414 and $144,045, respectively.For the three months ended June 30, 2010 and 2009, the Fund has not recognized $86,414 and $226,163, respectively, of equity in losses relating to certain Local Limited Partnerships in which cumulative equity in losses and cumulative distributions exceeded its total investment in these Local Limited Partnerships.Previously unrecognized losses of $1,287 were included in losses recognized in the three months ended June 30, 2009. During the three months ended June 30, 2009, the Fund sold its interest in two Local Limited Partnerships, resulting in a net gain of $4,550.In addition, sale proceeds of $5,000 were received during the three months ended June 30, 2009 related to the prior year sale of one Local Limited Partnership. 2.Other Investments Other investments consist of the aggregate cost of the Treasury STRIPS purchased by the Fund for the benefit of the Class B Limited Partners.The amortized cost at June 30, 2010 and March 31, 2010 is composed of the following: June 30 March 31 Aggregate cost of Treasury STRIPS $
